Citation Nr: 0117617	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  99-24 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an earlier effective date prior to December 9, 
1997 for an award of a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to June 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted the veteran's claim for a TDIU and 
assigned December 9, 1997 as the effective date of that 
award.  The veteran contends that an earlier effective state 
should be assigned.

The veteran testified at a personal hearing using 
videoconference equipment and chaired by the undersigned 
Board member in April 2001.

The Board notes in passing that the veteran has specifically 
not filed a claim alleging clear and unmistakable error (CUE) 
in any prior RO decision.  See the transcript of the April 
21, 2001 videoconference hearing, pages 18-19.


FINDINGS OF FACT

1.  The veteran had a pending informal claim for a TDIU which 
was filed in April 10, 1993 and which was subsequently 
perfected on January 19, 1996.

2.   Prior to December 9, 1997, the veteran was service-
connected for bilateral hearing loss, which was rated as 10 
percent disabling from December 18, 1987 to February 28, 1994 
and thereafter rated as noncompensably disabling; chronic 
bilateral otitis which was rated as noncompensably disabling; 
and allergic vasomotor rhinitis which was rated as 
noncompensably disabling.


3.  On December 9, 1997, the veteran filed an informal claim 
for service connection for Meniere's disease which was 
subsequently perfected on December 10, 1997.   The veteran 
was granted service connection and a 60 percent rating for 
Meniere's disease effective from December 9, 1997.

4.  It is factually ascertainable by the objective medical 
evidence that the veteran's service-connected disabilities 
rendered him individually unemployable as of June 12, 1995 
and no earlier. 


CONCLUSION OF LAW

The effective date for the award of a TDIU is June 12, 1995.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.155(a), 4.16, 
3.400(o)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an effective date 
earlier than December 9, 1997 for a TDIU.  In the interest of 
clarity, the Board will review the applicable law and 
regulations, briefly describe the factual background of this 
case, and then proceed to analyze the claim and render a 
decision.

Applicable law and regulations

TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the appellant 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16(a), if there is 
only one such disability, it must be rated at least 60 
percent disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.

C.F.R. § 4.16(a) further provides that the existence or 
degree of non service-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.    

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the veteran's service- connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (hereinafter the 
Court) referred to apparent conflicts in the regulations 
pertaining to individual unemployability benefits.  
Specifically, the Court indicated there was a need to discuss 
whether the standard delineated in the controlling 
regulations was an "objective" one based on the average 
industrial impairment or a "subjective" one based upon the 
veteran's actual industrial impairment.  The Board is bound 
in its decisions by the regulations, the Secretary's 
instructions and the precedent opinion of the chief legal 
officer of VA. 38 U.S.C.A. 7104(c) (West 1991).  In a 
pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service- connected disability shall be rated 
totally disabled, without regard to whether an average person 
would be rendered unemployable by the circumstances.  Thus, 
the criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non 
service-connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 3 61, 363 (1993).

Claims

Generally, any communication or action, indicating an intent 
to apply for one or more benefits under the laws administered 
by VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  When a claim has been filed 
which meets the aforementioned requirements, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2000).

Effective dates

Generally, unless otherwise provided in the applicable law 
and regulations, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

The effective date of a grant of an increased evaluation will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  However, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
claim is received within 1 year from such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2000).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background

The veteran's service medical records show that he entered 
active duty in October 1977 with normal hearing.  During 
service, he developed an inner ear infection, treatment of 
which involved bilateral myringotomies and insertion of 
ventilating tubes.  Thereafter, his hearing acuity decreased 
sharply.  He was examined and diagnosed with bilateral 
sensorineural hearing loss, etiology probably viral.  A 
medical review board determined that his hearing acuity was 
below minimally acceptable standards for military service and 
recommended that he be medically discharged from active duty.  
In June 1978 he was honorably separated from the service.

The veteran was granted service connection and a 10 percent 
rating for bilateral partial deafness, mixed type, in a 
September 1980 rating decision.  Improvement in his hearing 
acuity was demonstrated on VA audiological examination in 
October 1984; a December 1984 rating decision reduced the 10 
percent evaluation to noncompensable.  He subsequently was 
awarded a 10 percent rating effective from December 18, 1987, 
the date of an amendment to VA Schedule for Rating 
Disabilities.

On April 10, 1993, the veteran applied for an increased 
rating in excess of 10 percent for his service-connected 
bilateral hearing loss.  On his claim, he indicated that he 
was seeking a total rating for individual unemployability due 
to his service-connected disability in the following 
statement:

"I wish to be re-evaluated for my (service-
connected) hearing loss.  I am unable to hold any 
employment because of my hearing loss!"

In support of his claims for an increased rating for hearing 
loss and TDIU, the veteran submitted medical reports from 
private sources.  

In a private medical statement dated on April 30, 1993, Dr. 
S.G. reported that he first evaluated the veteran in 1983 and 
had treated him for complaints relating to hearing loss, ear 
pain and otitis media, and also sinus infection.  Dr. S.G. 
also treated the veteran for headaches which, according to 
the physician, were caused by possible Sluder's-type 
syndrome.  The veteran underwent a septoplasty in December 
1991.  Since then, he continued to experience intermittent 
headaches.  Dr. S.G. reported that the veteran's headaches 
had been evaluated and were felt to have been related to 
allergies. 

The report of a June 23, 1993 VA examination shows that the 
veteran complained of various ear, nose and throat symptoms, 
including tinnitus.  He reported that when his tinnitus was 
active it was like a ringing noise which varied in loudness 
and pitch and prevented him from understanding what other 
persons were saying to him.  In June 29, 1993, he reported to 
an audiological examiner that his bilateral hearing loss 
caused him the greatest difficulty when he was in a crowd or 
when he used a telephone.  The examination report included a 
tinnitus scale which assessed his tinnitus as being "5" on 
a scale of 1 to 10, with 1 being "none" and 10 being 
"debilitating."

The RO proceeded to develop the veteran's claim for an 
increased evaluation for hearing loss but did not address the 
TDIU issue.  Based on findings obtained on VA audiological 
examination in June 1993, the RO informed the veteran in 
September 1993 that it proposed to reduce his 10 percent 
rating for service-connected bilateral hearing loss to a 
noncompensable evaluation.  By rating decision of December 
1993, the RO reduced his rating for service-connected 
bilateral hearing loss to a noncompensable evaluation, 
effective March 1, 1994.  The veteran was issued notice of 
this decision and his appellate rights in December 1993.  The 
file indicates that the veteran filed a Notice of 
Disagreement with this rating reduction and was issued a 
Statement of the Case in December 1993.  However, he failed 
to perfect his appeal with a Substantive Appeal within the 
one-year appellate period and the rating decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 
20.302. 

The file also indicates that on October 7, 1993, the veteran 
filed a claim for service connection for a chronic infection 
of his ears and sinuses.  By rating decision of March 1995, 
the veteran was granted service connection and a 
noncompensable evaluation for chronic otitis, bilateral, 
effective October 7, 1993.  An award of a 10 percent rating 
for multiple noncompensable disabilities was assigned 
pursuant to the provisions of 38 C.F.R. § 3.324.  

Included in the claims file is a copy of a June 1995 Social 
Security Administration (SSA) decision in which the SSA 
concluded that the veteran was disabled and had not performed 
any substantial gainful activity since January 1990.  
According to the SSA decision, the veteran's impairments were 
chronic sinusitis, multifactorial headaches and significant 
bilateral sensorineural hearing loss.  These were considered 
by SSA to be "severe" under the Social Security Act.  The 
SSA determined that these impairments prevented him from 
performing any substantial gainful activity, including 
sedentary work.   Medical records associated with his SSA 
claim included pertinent documents from Dr. S.G., dated from 
1991 to 1995, showing treatment for recurrent sinus problems 
and significant headache problems, but no discussion as to 
the impact of these problems on the veteran's industrial 
capacity or ability to perform and retain employment.  

In a February 28, 1994 summary statement from Dr. S.G. to the 
Oregon Department of Human Resources Disability Determination 
Services, he reported that the veteran was first seen in 
February 1983 for complaints of ringing in his ears and was 
noted at the time to have some sensorineural hearing loss 
secondary to the ringing.  Thereafter, he was not seen again 
until 1989 for treatment of chronic otitis media with 
effusion.  He was thereafter not seen until 1991, when he was 
treated for chronic otitis media and mastoiditis which 
resolved with antibiotics.  Dr. S.G. noted that on hearing 
test in July 1991, the veteran had severe bilateral hearing 
loss with a low frequency component and very poor speech 
discrimination ability, left worse than right, and that he 
would need hearing aids.  He reported that the veteran 
underwent a septoplasty in December 1991 for treatment of 
chronic sinusitis and possible Sluder's syndrome [defined in 
Dorland's Illustrated Medical Dictionary, 27th Edition, as 
neuralgia of the sphenopalatine (facial nerve) ganglion].  
Despite this, the veteran continued to experience headaches 
and facial pain related by Dr. S.G. to chronic sinusitis.  
These were treated in 1992 with corticosteroids but with 
little improvement.  At the time of this statement, Dr. S.G. 
last saw the veteran in August 1993.  He commented that it 
was possible that the veteran may have Meniere's disease as 
well as chronic otitis media, that he certainly had hearing 
loss with tinnitus as a subjective complaint, that he may 
have dizziness secondary to this, and a history of chronic 
headaches related to sinus disease.  Dr. S.G. judged the 
veteran to be able to perform physical activities such as 
sitting, standing, walking, lifting or handling objects, but 
that his hearing and speaking abilities may be diminished 
secondary to his hearing loss. 

In a June 17, 1994 statement from Dr. S.G., the physician 
reported that the veteran was seen in his office in March 
1994 for treatment of an infection of his right ear, and then 
in April 1994 for treatment of an acute sinus infection, and 
finally in May 1994 for treatment of persistent frontal and 
mid-facial headaches which required analgesic medication.  
The headaches were attributed by Dr. S.G. to the veteran's 
chronic sinusitis.  At the time of this letter, Dr. S.G. 
reported that the veteran's work-related impairment would 
include hearing as he had significant hearing loss and may 
have difficulty speaking due to this.  Also, if he was 
exposed to a lot of dust or particulate matter in the air, he 
may have recurring symptoms of sinus pain, pressure headache 
or infection.

VA examinations of the veteran's hearing and ears, 
respectively conducted on November 29, 1994, and December 23, 
1994, show that the veteran used hearing aids for a 
diagnostic assessment of bilateral moderate low and mid-
frequency hearing loss which improved to normal hearing at 
high frequencies, with excellent speech discrimination 
ability.  Examination of his ears revealed no fluid or active 
disease in his left ear and chronic perforation of his right 
tympanic membrane but no active infection or fluid observed.  
He was noted to have a history of chronic Eustachian tube 
dysfunction with multiple treatments with insertion of 
ventilation tubes.  

In a letter dated June 12, 1995, Dr. S.G. presented a summary 
statement to the attorney who represented the veteran in his 
claim for SSA benefits.  Dr. S.G. reported that the veteran 
had been treated in the previous three years for recurring 
sinus problems and significant headache problems.  The 
headaches were described as being multifactorial in origin, 
some of which were due to his sinus problems.  Dr. S.G. 
commented that the veteran continued to have very significant 
headache problems which were quite severe and that he needed 
to continue on significant pain medications to treat the 
headaches.  Dr. S.G. felt that the veteran lost his ability 
to function in a normal situation whenever he experienced 
these headaches.  These headaches could occur on a very 
frequent basis several times per week.  Dr. S.G. also 
believed that the veteran had significant hearing loss and 
possible Meniere's disease and that this could cause 
significant dizziness which appeared to have been exacerbated 
by his recurring neurologic headaches.

A written statement from Dr. S.G., dated January 9, 1996, 
shows that the veteran was treated for chronic rhinosinusitis 
and Eustachian tube dysfunction.  He was noted to have a long 
history of chronic ear disease and a healed tympanic membrane 
perforation.  Dr. S.G.'s opinion was that most of the 
veteran's symptoms, including sinus disease and ear disease, 
were probably interrelated.  In the opinion of the physician, 
the veteran's headache symptoms were also related to his 
Eustachian tube problems, ear disease and also sinus disease. 

On January 19, 1996, the veteran sought an increased 
(compensable) rating for his bilateral otitis as well as 
service connection for what he claimed to be chronic 
sinusitis with headaches secondary to otitis.  The veteran 
also submitted a formal claim for a TDIU on a VA 21-8940 
Form.  Based on findings obtained on VA neurologic 
examination in February 1996 and examinations of his nose, 
sinuses and hearing acuity in March 1996, the RO denied all 
of his claims, including the TDIU claim, in a May 1996 rating 
decision.  Subsequently, in May 1997 and June 1997, the 
veteran submitted timely appeals of the denials for service 
connection for chronic sinusitis with headaches and a TDIU, 
respectively.  

On December 9, 1997, the veteran submitted two written lay 
statements to VA.  One was from a family member, whose title 
identified him as an employee of a publishing company.  The 
family member reported that he observed the veteran's hearing 
ability and overall health was in a state of continual 
decline ever since his discharge from military service in 
1978, and that as a result he was never able to establish a 
career for himself.  The other was from a personal friend who 
identified himself as a retired airline pilot and who 
reported that he had known the veteran for six years and that 
he had always had medical problems ever since the time they 
first met.  In the opinion of the retired pilot, the 
veteran's health has continued to deteriorate over the years.

In support of his claims, the veteran and his spouse appeared 
before an RO hearing officer on December 9, 1997 and 
presented oral testimony and submitted medical evidence, 
including a letter from Dr. S.G., dated December 6, 1997, in 
which Dr. S.G. diagnosed the veteran with Meniere's disease 
and opined that the diagnosis was etiologically related to 
his service-connected otitis.  The following day, December 
10, 1997, the RO received a formal claim from the veteran 
seeking entitlement to service connection for Meniere's 
disease and also a request to reopen his claim for an 
increased (compensable) evaluation for bilateral chronic 
otitis.

In a statement dated on December 11, 1997, Dr. S.G. clarified 
his prior statement and stated that the veteran's Meniere's 
disease, manifested by dizziness, hearing loss, pressure and 
ear pain, was most likely the direct result of his prior 
history of ear injuries and infection.  

A VA examination for ear diseases was completed in October 
1998.  The VA examiner reviewed the veteran's claims file and 
questioned the existence of Dr. S.G.'s diagnosis of Sluder's 
syndrome.  In the examiner's opinion, his review of the 
evidence supported a diagnosis of transformed migraine (daily 
chronic migraine) as being the more likely explanation for 
the veteran's headaches than a sinus disability.  The VA 
examiner also stated that his review of the evidence 
indicated to him that the veteran's nasal/sinus symptoms, 
however ultimately designated, were properly viewed as 
service-connected problems.

By rating action dated in December 1998 the veteran was 
granted service connection and a noncompensable evaluation 
for allergic vasomotor rhinitis (effective from January 19, 
1996), service connection and a 30 percent rating for 
Meniere's disease with tinnitus (effective from January 9, 
1997), and an increased rating, from noncompensable to 10 
percent, for his service-connected chronic bilateral otitis 
(effective from December 9, 1997).  His claims for a TDIU and 
service connection for headaches were denied.

In correspondence received by VA in February 1999, the 
veteran expressed disagreement with the December 1998 rating 
action for not granting him a separate rating for tinnitus 
and also challenged the 30 percent rating assigned for 
Meniere's disease.  He also filed a claim for service 
connection for temporomandibular joint syndrome and requested 
that his claim for a TDIU be re-evaluated after the prior 
issues were developed and resolved.  Following review of 
pertinent private medical records and VA examination reports 
dated in February, March and June 1999, by rating action of 
July 1999 the veteran was granted an increased rating, from 
30 percent to 60 percent, for Meniere's disease (effective 
from December 9, 1997) and service connection and a 10 
percent rating for tinnitus [effective from June 10, 1999, 
based on the date on which liberalizing amendments to 38 
C.F.R. § 4.87a, Diagnostic Code 6260, the applicable rating 
schedule for evaluating tinnitus, were promulgated].  The 
decision also granted his claim for a TDIU, effective from 
December 9, 1997.

In signed correspondence received by VA in July 1999, the 
veteran made the following statement expressing satisfaction 
with the ratings assigned to his service-connected 
disabilities and withdrawing his appeals:

"In response to the (RO's) decision, I do agree 
that my Menier's (sic) syndrome is adequately 
rated at 60 percent.  I have been advised that the 
(RO) has also rated me at the 100 percent level 
due to unemployability from December 9, 1997, and 
that this rating is permanent.  I have also been 
advised that I have been rated 10 percent for 
tinnitus as of June 10, 1999.  At this time, I 
wish to withdraw my claims for entitlement to a 
compensable disability evaluation for 
allergic/vasomotor rhinitis and service connection 
for sinusitis with headaches secondary to the 
service-connected otitis.

In addition, I wish to discontinue any and all 
issues that are presently being adjudicated and 
all issues on appeal to the Board of Veteran's 
(sic) Appeals."

In August 1999, the veteran sent a Notice of Disagreement 
with the July 1999 rating action, contending that an earlier 
effective date prior to December 9, 1997, was warranted for 
his TDIU award.  A Statement of the Case was provided to the 
veteran in November 1999 and in December 1999 he filed a 
timely Substantive Appeal.

At an April 2001 video conference hearing chaired by the 
undersigned, the veteran and his wife presented oral 
testimony in support of the present appeal to the undersigned 
Board Member.  The veteran reported that the last time he was 
gainfully employed was during military service until his 
discharge in 1978 due to impaired hearing.  He stated that 
after service he was sporadically employed, generally as a 
carpenter, but was unable to keep a job because of hearing 
loss, dizziness, and headaches associated with his service-
connected disabilities.  According to the veteran, these 
symptoms were also present during his period of active duty.  
He reported that he held at least six different jobs between 
1978 and 1983, but that he was able to hold each job for only 
about one or two months before being let go from them because 
of interference due to hearing loss, dizziness and his other 
symptomatology.  The veteran referred to a February 1983 
private medical report from Dr. C. which indicated that he 
may have had Meniere's disease as early as that time.  The 
veteran's contention, in essence, was that he wanted an 
effective date for his TDIU award to commence from the day 
following his date of discharge from military service.  

The veteran's spouse testified that she married the veteran 
in 1983 and that at that time she noticed that he had hearing 
problems and observed him falling down on several occasions 
due to dizziness.  She also reported that he had been 
admitted for treatment at hospital emergency room on several 
occasions for sinusitis and headaches.  She reported that he 
had once been employed doing seasonal work as a landscaper, 
but believed that he was only able to have the landscaping 
job because he knew the owner.  According to the spouse, the 
veteran was unable to obtain regular full-time work because 
it took an amount of time for him to understand his tasks.  
The spouse related that an employer would have to sit down 
with the veteran and take time explaining his duties to him 
and that was why he could not hold down a job.  She stated 
that she and the veteran accepted work managing a trailer 
park  because as managers they would not have to pay for 
rent.  She reported that he would work by himself and that 
"that was okay.  He could do a little work around there and 
keep a roof over our head" but the job itself generated no 
income.  Thereafter, he attempted to work at mills and would 
hold on to a job for a little while but then be let go.  This 
became the usual employment pattern for the veteran, but the 
spouse clarified that he was always let go because of his 
disability and not because of his work performance.  
According to her testimony, the employers feared for the 
veteran's safety at the workplace because his impaired 
hearing prevented him from being able to hear audial warning 
signals at the factory.  The employers therefore assigned him 
to clean up the sawdust at night when no machines were 
running.  However, the sawdust adversely affected his sinuses 
and so he was unable to hold that job.  

The veteran reported that he filed for SSA disability 
benefits in 1983 and that after a protracted period of 
appeals he was eventually recognized by SSA as being disabled 
as of January 1990, though he acknowledged that the SSA did 
not recognize his Meniere's disease as a contributing factor 
towards his disabled status at the time.

At the video conference hearing, the veteran's representative 
contended that the veteran had a pending TDIU claim since 
April 1993, when he first mentioned in an increased rating 
claim from that date that his service-connected bilateral 
hearing loss disability prevented him from working.  

Analysis

Preliminary matter - duty to assist

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary of VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The VCAA specifically provides 
that VA is required to make reasonable efforts to obtain 
relevant governmental and private records that the claimant 
adequately identifies to VA and authorizes VA to obtain.  The 
VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  VCAA, Pub. L. No. 106-475, §  3(a), 
114 Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. 
§ 5103A]. 


The effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 of the Act apply to any claim 
(1) filed on or after the enactment of the Act, i.e. November 
9, 2000, or (2) filed before the date of the enactment of the 
Act and not final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000).  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  

In this case, the claim is not final and remains pending.  
The provisions of the VCAA are accordingly applicable.  The 
Board has therefore carefully considered the provisions of 
the VCAA in light of the record on appeal, and finds that the 
development of this claim has proceeded in substantial 
accordance with the provisions of the new law.  

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the effective date issue 
presently on appeal.  There is sufficient evidence of record 
with which may make an informed decision regarding the 
effective date question at issue.  The Board has not 
identified any pertinent evidence which is not currently of 
record, and the veteran has not pointed to any such evidence. 

The Board further observes that the veteran has been informed 
in communications from the RO, such as the Statement of the 
Case, of the types of evidence which could be submitted by 
him in support of his claim.  He has been accorded ample 
opportunity to present evidence and argument in support of 
this claim, including presenting testimony at a personal 
hearing before the undersigned Board Member.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's earlier 
effective date claim has been adjudicated by the RO under the 
same statutory and regulatory criteria which must be applied 
by the Board.  Accordingly, the Board does not believe that a 
remand for readjudication is required under the VCAA or 
otherwise. 

Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board will proceed to a decision on the 
merits.

Discussion

The veteran is seeking an effective date earlier than 
December 9, 1997 for a TDIU.  The assigned effective date of 
December 9, 1997 was based on the date of the veteran's claim 
of entitlement to service connection for Meniere's disease, 
which was ultimately granted and which in essence formed the 
basis for the RO's granting of a TDIU.  The veteran seeks an 
earlier effective date, in essence contending that he could 
not work due to service-connected disability ever since he 
left the service.

A TDIU claim is considered to be an increased rating claim 
for the purpose of assigning an effective date.  See 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  As discussed above, VA 
regulations provide that the effective date of a grant of an 
increased evaluation will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  The 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred if claim is received within one year from such date.  
Otherwise, the effective date is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 
3.400(o)(2).
  
As previously discussed, the regulations generally construe 
any communication or action from a claimant indicating an 
intent to apply for one or more benefits under the laws 
administered by VA as an informal claim.  Such informal claim 
must identify the benefit sought.  For the purposes of 
establishing the date of claim for a TDIU in the present 
case, the Board finds that the veteran's written statement of 
April 10, 1993, in which he contended that his service-
connected hearing loss  prevented him from holding any 
employment, constituted an informal claim for a TDIU.  The 
record does not indicate that the RO acknowledged this 
informal and pending claim or forwarded him the appropriate 
application form for a TDIU.  The Board will thus construe 
the veteran's January 1996 submission of a VA 21-8940 Form 
claiming entitlement to a TDIU as a formalization of his 
pending (and hitherto unadjudicated) informal claim.  

The Board has reviewed the record in order to determine 
whether an even earlier claim for a TDIU exists.  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
However, there is no communication from the veteran prior to 
April 10, 1993 in which he alleges that he cannot work due to 
his service-connected disabilities.  The veteran himself has 
pointed to no such communication.
The veteran has contended, however, that he has been rendered 
unemployable by his service-connected disabilities since the 
date he was separated from active duty in June 1978.  The 
Board wishes to make it clear that unless and until the 
veteran communicated that contention to VA, he has not filed 
a claim.   

In short, because the facts of the case establish that the 
veteran did not file a claim for a TDIU any earlier than 
April 10, 1993, the earliest possible date in which he could 
conceivably be awarded a TDIU is one year prior to the date 
of his claim (i.e., April 10, 1992) if the evidence 
establishes that it was factually ascertainable that his 
service-connected disabilities were so severe as to prevent 
him from retaining gainful employment on that date.  
Otherwise, an effective date for a TDIU prior to December 9, 
1997, could be awarded on April 10, 1993, or any such date 
when it is factually ascertainable that he was individually 
unemployable by dint of his service-connected disabilities.  
See 38 C.F.R. § 3.400(o)(2).  That is, VA regulations provide 
for benefits based on individual unemployability only when it 
is established that service-connected disabilities are so 
severe, standing alone, as to prevent him from retaining 
gainful employment. 

The evidence shows that on April 10, 1993, the veteran was 
service connected for bilateral hearing loss and chronic 
bilateral otitis.  He was later service connected for 
allergic vasomotor rhinitis, effective on January 19, 1996.  
Though the veteran is not technically service-connected for 
headaches at the present time, and though his award of 
service connection for Meniere's disease was not in effect 
prior to December 9, 1997, a review of the medical records 
associated with the claims file, especially the findings of 
the October 1998 VA examination, tends to indicate that his 
complaints of recurrent headaches and dizziness were 
symptomatic components which were part and parcel to his 
service-connected bilateral hearing loss, chronic bilateral 
otitis and allergic vasomotor rhinitis.  Therefore, in the 
interests of brevity and simplicity of analysis, the Board 
will regard this constellation of symptomatology as one 
"package" of service-connected disabilities. 

The veteran's VA claims folder contains medical evidence 
which indicates that the veteran was individually 
unemployable prior to December 9, 1997 due to the aggregated 
symptoms from his service-connected disabilities.  The 
question which must be addressed by the Board is the earliest 
date, between April 10, 1992 and December 9, 1997, on which 
it can be factually ascertained that the veteran was unable 
to work due to his service-connected assemblage of hearing 
loss and inner ear, sinus and headache pathologies.  

Prior to December 9, 1997, none of these aforementioned 
service-connected disabilities were ever individually 
evaluated as more than 10 percent disabling under the 
applicable VA rating criteria.  Nevertheless, the SSA, 
applying its own regulatory standards for evaluating 
industrial impairment, concluded that these disabilities were 
productive of sufficient impairment to render the veteran 
unemployable as of January 1990, for purposes of entitlement 
to SSA disability benefits.  Of note is the fact that the SSA 
regarded the veteran's multifactorial headaches (which, as 
previously discussed, are deemed to be a component of his 
service-connected disabilities), chronic sinusitis and 
significant bilateral sensorineural hearing loss to be so 
severe as to prevent him from performing any substantial 
gainful activity, including sedentary work.  

While the determination of the SSA is certainly probative 
evidence in support of the veteran's claim, SSA regulations 
and administrative decisions, including its factual 
conclusions regarding the date on which the veteran became 
unable to work, are not necessarily binding on VA or the 
Board.  See Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991).  For reasons which will be expressed below, the Board 
disagrees with the conclusion of the SSA.

A review of the record demonstrates that prior to December 9, 
1997, the earliest date on which it is factually 
ascertainable that the veteran was individually unemployable 
due to his service-connected disabilities was June 12, 1995.  
This determination is based on the June 12, 1995 letter from 
Dr. S.G. in which he reported that the veteran had recurring 
sinus problems and significant headache problems.  The 
portion of Dr. S.G.'s letter which is most pertinent towards 
resolving the issue on appeal shows that these headaches 
occurred on a very frequent basis several times per week and 
that his opinion was that the veteran had lost his ability to 
function in normal situations whenever he experienced these 
headaches.  Dr. S.G. also stated that he believed the veteran 
had significant hearing loss and possible Meniere's disease 
(the latter being eventually demonstrated to be an actual 
diagnosis) and that this caused significant dizziness which 
appeared to have been exacerbated by the recurring headaches.  
As the headaches and inner ear dysfunction have been 
determined to be components of the veteran's service-
connected package of disabilities, the Board finds that Dr. 
S.G.'s report supports a finding that the veteran was 
individually unemployable due to his service-connected 
disabilities as early as June 12, 1995, owing to the 
persistency and frequency of his recurring headaches and the 
resulting loss of his ability to perform work-related tasks 
during each headache episode.  

The Board further concludes, after a careful review of the 
evidence of record, that it is not factually ascertainable 
from the objective medical evidence that the veteran was 
unable to work due to his service-connected disabilities for 
the period prior to June 12, 1995.  The objective medical 
evidence of record for the period between April 10, 1992 and 
June 12, 1995, consists of private medical records and 
treatment summary reports from Dr. S.G. which show that the 
veteran was receiving treatment for his complaints of 
headaches, sinus problems and problems relating to his ears 
and his hearing loss, and the November - December 1994 
reports of VA examinations of his ears and his hearing 
acuity.  Dr. S.G.'s medical records prior to June 12, 1995, 
however, show that in February 1994 and June 1994, the 
veteran's primary work-related impairment was his hearing 
loss which may diminish his speaking abilities, but that his 
ability to perform physical and manual labor remained 
unimpaired at the time.  The VA examination reports show that 
the veteran had no active ear disease and bilateral moderate 
low frequency hearing loss with excellent speech 
discrimination ability.  These are the only commentaries 
provided by objective medical practitioners regarding the 
veteran's service-connected disabilities and the impact that 
they have on his ability to work.  It is clear that these 
reports do not indicate symptoms which could reasonably be 
held to be consistent with a level of industrial impairment 
of such severity as to render the veteran unemployable.  It 
was not until Dr. S.G.'s statement of June 12, 1995 that it 
could be factually ascertained, via specific, objective 
medical evidence, that the veteran was individually 
unemployable due to his service-connected disabilities. 

The Board has of course carefully considered the employment 
history of the veteran as presented by his and his spouse's 
testimony, and also the two written statements from a member 
of his family and from his friend.  These testimonies and 
written statements purport, essentially, that the veteran was 
individually unemployable due to his service-connected 
disabilities from the time he left service.  However, the 
written witness statements are limited in probative value as 
they were written by a printing company employee and a 
retired airline pilot, which are occupations which do not 
indicate formal medical training or expertise.  Therefore, to 
the extent that the witnesses' statements are presented in 
order to establish that the veteran was unable to work due to 
his service-connected medical disabilities, their statements 
in this regard are entitled to no probative weight because 
they lack the expertise to comment upon medical observations 
or make medical diagnoses.  See Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The testimony of the appellant and his wife regarding the 
degree of severity of his medical disabilities is subjective 
in nature and appears to be colored by self interest.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest 
may affect the credibility of testimony].  In the opinion of 
the Board, the testimony of the veteran and his spouse is of 
limited probative value and is outweighed by other evidence 
of record, in particular the objective medical evidence prior 
to June 12, 1995, which has been discussed above and which 
does not present to the Board a clinical picture which is 
consistent with unemployability due to his service-connected 
disability.  

For the above stated reasons and bases, the Board concludes 
that the veteran is entitled to an earlier effective date 
prior to December 9, 1997 for a TDIU award under 38 C.F.R. § 
3.400(o)(2), because it was factually ascertainable by the 
objective medical evidence that he became individually 
unemployable due to his service-connected disabilities as of 
June 12, 1995.  His appeal is therefore granted to that 
extent.
 

ORDER

An earlier effective date for a total rating based upon 
individual unemployability due to service-connected 
disabilities, June 12, 1995, is granted, subject to the 
controlling laws and regulations governing awards of VA 
benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

